                             Case 18-12012-LSS             Doc 379        Filed 11/16/18        Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF DELAWARE


            In re                                                         Chapter 11

            OPEN ROAD FILMS, LLC, a Delaware                              Case No.: 18-12012 (LSS)
            limited liability company, et al.,1
                                                                          (Jointly Administered)
                                       Debtors.


                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON NOVEMBER 20, 2018 AT 10:00 A.M. (ET)

            CONTESTED MATTERS GOING FORWARD

            1.       Debtors’ Motion for Orders: (A)(I) Establishing Bid and Sale Procedures Relating to the
                     Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Debtors to Enter
                     Into an Asset Purchase Agreement with Stalking Horse Bidder, (III) Establishing and
                     Approving Procedures Relating to the Assumption, Assignment and Sale of Certain
                     Executory Contracts and Unexpired Leases, Including Notice of Proposed Cure Amounts
                     and (IV) Scheduling a Hearing to Consider the Proposed Sale and (B)(I) Approving the
                     Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Assumption,
                     Assignment and Sale of Certain Executory Contracts and Unexpired Leases, and
                     (III) Granting Certain Related Relief [D.I. 9, 9/6/18]

                     Response Deadlines:                                    November 2, 2018 at 4:00 p.m. (ET) for
                                                                            sale and cure responses (for the Official
                                                                            Committee of Unsecured Creditors, the
                                                                            deadline to object to the sale is 8:30 a.m.
                                                                            (ET) the day of the sale hearing) and
                                                                            November 7, 2018 at 4:00 p.m. (ET) for
                                                                            adequate assurance responses [Each
                                                                            deadline having been extended for certain
                                                                            parties]

                     Sale Responses Received:                              See Exhibit A attached hereto

                     Cure and Adequate Assurance Responses Received: See Exhibit B attached hereto




            1
                 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                 Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                 (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                 LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.

01:23861928.1
                        Case 18-12012-LSS      Doc 379      Filed 11/16/18    Page 2 of 9



                Related Documents:

                   A.      Notice of Motion [D.I. 50, 9/7/18]

                   B.      Notice of Filing of (I) Proposed Sale Order and (II) Proposed Form APA
                           [D.I. 124, 10/1/18]

                   C.      Order: (1) Approving Bid and Sale Procedures, (2) Approving Assumption,
                           Assignment and Cure Procedures and Related Notices, (3) Establishing Date
                           for Auction and Approving Related Procedures, (4) Scheduling the Sale
                           Hearing and Related Deadlines, and (5) Granting Related Relief [D.I. 160,
                           10/9/18]

                   D.      Notice of Auction and Sale Hearing [D.I. 166, 10/11/18]

                   E.      Notice of Proposed Assumption and Assignment of Executory Contracts and
                           Unexpired Leases [D.I. 172; 10/12/18]

                   F.      Submission of Affidavits of Publication Regarding Notice of Auction and sale
                           Hearing [D.I. 183, 10/18/18]

                   G.      Notice of Filing of (I) Stalking Horse Agreement, (II) Summary of Proposed
                           Bid Protections, and (III) Summary of Proposed Amendments to Bid
                           Procedures Order [D.I. 216, 10/23/18]

                   H.      Order Authorizing and Approving Certain Bidding Protections, Amendments
                           to Bid Procedures Order, and Granting Related Relief [D.I. 239, 10/26/18]

                   I.      Amended Notice of Auction and Sale Hearing [D.I. 243, 10/26/18]

                   J.      Notice of Filing of Schedule of Contracts with Amended Cure Amounts
                           [D.I. 248, 10/30/18]

                   K.      Notice of Filing of Proposed Stalking Horse Order [D.I. 256, 10/31/18]

                   L.      Notice of Filing of Stalking Horse Bidder’s Proposed Adequate Assurance of
                           Future Performance [D.I. 299, 11/3/18]

                   M.      Notice of (I) Filing of (A) Updated Schedule of Purchased Titles and
                           (B) Stalking Horse Bidder’s Schedule of Available Contracts Designated as
                           Assumed Contracts, and (II) Extension of Designation Cut-Off Date [D.I. 300,
                           11/3/18]

                   N.      Notice of Cancellation of Auction [D.I. 314, 11/5/18]

                   O.      Notice of (I) Adjourned (A) Omnibus Hearing and (B) Sale Hearing, and
                           (II) Further Extension of Designation Cut-Off Date [D.I. 330, 11/6/18]

01:23861928.1                                           2
                           Case 18-12012-LSS      Doc 379         Filed 11/16/18      Page 3 of 9



                    P.        Notice of Further Extension of Designation Cut-Off Date [D.I. 360, 11/9/18]

                    Q.        Notice of (I) Adjourned (A) Omnibus Hearing and (B) Sale Hearing and
                              (II) Further Extension of Designation Cut-Off Date [D.I. 367, 11/13/18]

                 Status:      This matter is going forward.

            2.   Redrover Co. Ltd.’s Motion for Entry of an Order Compelling Assumption or Rejection
                 of Executory Contracts, Adequate Protection, and Related Relief [D.I. 222, 10/23/18]

                 Response Deadline:                               November 2, 2018 at 4:00 p.m. (ET)
                                                                  [Extended until November 6, 2018 for the
                                                                  Debtors]

                 Responses Received:

                    A.        Reservation of Rights of Endgame Releasing Co., LLC and Endgame
                              Releasing Funding, LLC [D.I. 294, 11/2/18]

                    B.        Debtors’ Limited Objection [D.I. 325, 11/6/18]

                 Related Documents:                               None

                 Status:      This matter is going forward.

            3.   Motion of Showtime Networks Inc. for Entry of an Order Authorizing Showtime
                 Networks Inc. to File Under Seal the Limited Objection and Reservation of Rights of
                 Showtime Networks Inc. to Proposed Sale Free and Clear of All Liens, Claims,
                 Encumbrances and Other Interests [D.I. 318, 11/6/18]

                 Response Deadline:                               At the hearing

                 Related Documents:

                    A.        Limited Objection and Reservation of Rights of Showtime Networks Inc. to
                              Proposed Sale Free and Clear of All Liens, Claims, Encumbrances and Other
                              Interests [D.I. 316, 11/6/18]

                    B.        Exhibit A [D.I. 315, 11/6/18]

                 Responses Received:                              None at this time

                 Status:     This matter is going forward.




01:23861928.1                                                 3
                            Case 18-12012-LSS      Doc 379         Filed 11/16/18        Page 4 of 9



            4.    Endgame’s Motion to File Under Seal Certain Exhibits to the Declaration of James D.
                  Stern in Support of Endgame’s Objection to the Sale Motion [D.I. 337, 11/6/18]

                  Response Deadline:                                 At the hearing

                  Related Documents:

                     A.        Declaration of James D. Stern in Support of Endgames’ Objection to Debtors’
                               Motion for an Order (I) Approving the Sale of Substantially all of the
                               Debtors’ Assets and (II) Authorizing the Assumption, Assignment and Sale of
                               Certain Executory Contracts and Unexpired Leases [D.I. 335, 11/6/18]

                  Responses Received:                                None at this time

                  Status:      This matter is going forward.

            Dated: November 16, 2018                           /s/ Ian J. Bambrick
                                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                               Rodney Square
                                                               1000 North King Street
                                                               Wilmington, Delaware 19801
                                                               Tel: (302) 571-6600
                                                               Fax: (302) 571-1253

                                                               and

                                                               Michael L. Tuchin, Esq.
                                                               Jonathan M. Weiss, Esq.
                                                               Sasha M. Gurvitz, Esq.
                                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                               1999 Avenue of the Stars, 39th Floor
                                                               Los Angeles, CA 90067
                                                               Tel: (310) 407-4000
                                                               Fax: (310) 407-9090

                                                               Counsel to Debtors and Debtors in Possession




01:23861928.1                                                  4
                                             Case 18-12012-LSS        Doc 379     Filed 11/16/18   Page 5 of 9



                                                           EXHIBIT A – SALE RESPONSES

                Docket      Date Provided
                                           Respondent                                                          Status
                No.         or First Filed
                                           Universal Music Enterprises, a Division of UMG Recordings,
        1         280           11/2/18    Inc., Universal Music Corp., Songs of Universal, Inc. and           Going forward
                                           Universal Tunes, a Division of Songs of Universal Inc.
                                           Silver Reel Entertainment Mezzanine Fund, L.P. and Host Film
        2         284           11/2/18                                                                        Going forward
                                           Holdings, LLC
        3       285 & 342      11/2/18      The Film Musicians Secondary Markets Fund                          Going forward
                                            Fox 2000 Pictures, a division of Twentieth Century Fox Film
        4         286          11/2/18                                                                         Going forward
                                            Corporation
        5       288 & 289      11/2/18      All I See Partners 2015, L.P.                                      Going forward
                                            Endgame Releasing Co., LLC, Endgame Releasing Funding, LLC
        6         293          11/2/18                                                                 Going forward
                                            and Happy Pill Distribution, LLC
                                            Viacom International Inc. and its affiliates, including
        7       295& 353       11/2/18      Awesomeness Distribution, LLC and Paramount Pictures       Going forward
                                            Corporation
                305, 315,
        8                      11/5/18      Showtime Networks Inc.                                             Going forward
                 & 347
                                            Entertainment One UK Limited, Entertainment One Benelux BV,
        9         307          11/5/18                                                                         Going forward
                                            Entertainment One Canada, Inc.
        10        310          11/5/18      Turner Entertainment Networks, Inc.                                Going forward
                                            Directors Guild of America, Inc., the Screen Actors Guild-
                                            American Federation of Television and Radio Artists, the Writers
        11        320          11/6/18      Guild of America, West, Inc. and their respective Pension and      Going forward
                                            Health Plans, as well as the Motion Picture Industry Pension and
                                            Health Plans




01:23861928.1
                                        Case 18-12012-LSS      Doc 379     Filed 11/16/18   Page 6 of 9



                Docket   Date Provided
                                        Respondent                                                   Status
                No.      or First Filed
       12         333       11/6/18    Happy Pill Distribution, LLC and Happy Pill, LLC              Going forward
                                       Endgame Releasing Co., LLC and Endgame Releasing Funding,
       13 334 & 336         11/6/18                                                                  Going forward
                                       LLC
       14         338       11/6/18    Spotlight Film, LLC                                           Going forward

       15         344       11/7/18    Redrover Co., Ltd.                                            Going forward




                                                                     2


01:23861928.1
                                             Case 18-12012-LSS       Doc 379    Filed 11/16/18   Page 7 of 9



                                            EXHIBIT B – CURE/ADEQUATE ASSURANCE RESPONSES

                Docket     Date Provided                              Respondent                                          Status
                 No.       or First Filed
        1       Informal     10/16/18       Digital Cinema Distribution Coalition, LLC                         Resolved

        2       Informal     10/19/18       Good Films Enterprise, LLC                                         Resolved

        3       Informal     10/22/18       Dolphin Max Steel Holdings, LLC                                    Resolved

        4       Informal     10/26/18       Showtime Networks Inc.                                             Going forward

        5       Informal     10/26/18       Cinemark USA                                                       Resolved

        6       Informal     10/30/18       Sheriff Production Inc./Jay Rodan                                  Going forward

        7       Informal     10/31/18       FullScreen, Inc.                                                   Resolved

        8         247        10/30/18       mOcean Pictures, LLC                                               Going forward

        9         262         11/1/18       FilmNation International, LLC                                      Going forward

        10        264         11/1/18       Stampede Post Productions, Inc.                                    Going forward

        11        265        10/30/18       BLT Communications, LLC                                            Going forward

        12        270         11/1/18       American Multi-Cinema, Inc. aka AMC Theatres                       Going forward

        13        272         11/2/18       Scorpions GBR                                                      Resolved

        14        273         11/2/18       Universal Studios Home Entertainment LLC                           Going forward




01:23861928.1
                                             Case 18-12012-LSS         Doc 379   Filed 11/16/18    Page 8 of 9



                Docket      Date Provided                                Respondent                                         Status
                 No.        or First Filed
       15         275          11/2/18       Google LLC f/k/a Google Inc.                                        Going forward

       16         276          11/2/18       Veritas Technologies LLC                                            Going forward

       17         279          11/2/18       Studiocanal S.A.S.                                                  Going forward
                                             Universal Music Enterprises, a Division of UMG Recordings, Inc.,
       18         280          11/2/18       Universal Music Corp., Songs of Universal, Inc. and Universal       Going forward
                                             Tunes, a Division of Songs of Universal Inc.
       19         282          11/2/18       Sous Chef, LLC                                                      Going forward

       20 283 & 342            11/2/18       The Film Musicians Secondary Markets Fund                           Going forward
                                             Silver Reel Entertainment Mezzanine Fund, L.P. and Host Film
       21         284          11/2/18                                                                           Going forward
                                             Holdings, LLC
                                             Fox 2000 Pictures, a division of Twentieth Century Fox Film
       22         286          11/2/18                                                                           Going forward
                                             Corporation
       23         287          11/2/18       BBG Home Again LLC                                                  Going forward

       24 288 & 289            11/2/18       All I See Partners 2015, L.P.                                       Going forward

       25         290          11/2/18       Lakeshore Entertainment Productions LLC                             Going forward
                293, 334,                    Endgame Releasing Co., LLC, Endgame Releasing Funding, LLC
       26                      11/2/18                                                                           Going forward
                 & 336                       and Happy Pill Distribution, LLC
                                             Viacom International Inc. and its affiliates, including Awesomeness
       27         295          11/2/18                                                                           Going forward
                                             Distribution, LLC and Paramount Pictures Corporation
                                             Entertainment One UK Limited, Entertainment One Benelux BV,
       28         307          11/5/18                                                                           Going forward
                                             Entertainment One Canada, Inc.



                                                                             2


01:23861928.1
                                            Case 18-12012-LSS        Doc 379     Filed 11/16/18    Page 9 of 9



                Docket     Date Provided                               Respondent                                           Status
                 No.       or First Filed
                                            Directors Guild of America, Inc., the Screen Actors Guild-
                                            American Federation of Television and Radio Artists, the Writers
       29         319         11/6/18       Guild of America, West, Inc. and their respective Pension and        Going forward
                                            Health Plans, as well as the Motion Picture Industry Pension and
                                            Health Plans
       30         333         11/6/18       Happy Pill Distribution, LLC and Happy Pill, LLC                     Going forward

       31         338         11/6/18       Spotlight Film, LLC                                                  Going forward

       32         344         11/7/18       Redrover Co., Ltd.                                                   Going forward

       33         347         11/8/18       Showtime Networks Inc.                                               Going forward

       34       Informal     11/13/18       Listen First Media                                                   Going forward




                                                                            3


01:23861928.1
